UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4986
JAMES CHARLES COX, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-00-335)

                      Submitted: July 19, 2002

                      Decided: August 12, 2002

     Before WIDENER and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas H. Johnson, Jr., GRAY, NEWELL, JOHNSON & BLACK-
MON, L.L.P., Greensboro, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Robert A.J. Lang, Assistant United
States Attorney, Randall Galyon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.
2                       UNITED STATES v. COX
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Charles Cox, Jr., pled guilty to one count of being a felon
in possession of a firearm in violation of 18 U.S.C.A. § 922(g)(1)
(West 2002) and was sentenced as an armed career criminal to 282
months imprisonment. He appeals.

   Cox first claims that the district court abused its discretion by
denying his motion to withdraw his guilty plea. Cox possesses no
absolute right to withdraw his plea of guilty. United States v. Ewing,
957 F.2d 115, 118 (4th Cir. 1992). We review the denial of a motion
to withdraw a guilty plea for abuse of discretion. United States v.
Lambert, 994 F.2d 1088, 1093 (4th Cir. 1993). Cox asserts that his
plea was not knowing and voluntary because he is legally innocent
based on the restoration of his civil rights under North Carolina law.
See N.C. Gen. Stat. § 14-415.1(a) (1993). Cox’s claim is foreclosed,
however, by the Supreme Court’s decision in Caron v. United States,
524 U.S. 308 (1998) (upholding Caron’s conviction for being a felon
in possession of a firearm, even though his firearm possession was
legal under Massachusetts law). We find that, in accordance with
Caron, the restrictions imposed by the North Carolina Felony Fire-
arms Act are sufficient to satisfy the requirement of § 922(g). In light
of the thorough nature of the Fed. R. Crim. P. 11 hearing, see United
States v. Puckett, 61 F.3d 1092, 1099 (4th Cir. 1995), and the district
court’s consideration of Cox’s motion, we cannot conclude that the
district court abused its discretion in declining to allow Cox to with-
draw his plea. United States v. Moore, 931 F.2d 245, 248 (4th Cir.
1991).

   Next, Cox argues that the district court erred in denying his motion
to dismiss the indictment for lack of subject matter jurisdiction
because § 922(g) is an unconstitutional exercise of Congress’ power
to regulate interstate commerce. This court has explicitly rejected this
                         UNITED STATES v. COX                          3
argument. United States v. Gallimore, 247 F.3d 134, 138 (4th Cir.
2001). Cox also asserts that the indictment was defective under
Apprendi v. New Jersey, 530 U.S. 466 (2000), because it failed to
allege the prior convictions which served as the basis for his sentence
as an armed career criminal. This court recently held that prior felony
convictions which qualify the defendant for an armed career criminal
sentence need not be charged in the indictment and proved beyond a
reasonable doubt. United States v. Sterling, 283 F.3d 216, 219-20 (4th
Cir.), cert. denied, 70 U.S.L.W. 3774 (U.S. June 17, 2002) (No. 01-
10174). Therefore, this claim fails as well.

   Finally, Cox claims, for the first time on appeal, that his conviction
violated the Interstate Agreement on Detainers Act (IADA). By
pleading guilty, Cox has waived any claims with respect to antecedent
non-jurisdictional defects. Tollett v. Henderson, 411 U.S. 258, 267
(1973); United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993). In
any event, Cox provides no evidence that there was a detainer placed
on him by federal authorities. Accordingly, Cox cannot show any
error, let alone plain error. United States v. Olano, 507 U.S. 725, 734
(1993).

  We therefore affirm Cox’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                            AFFIRMED